DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/08/2020 has been entered. Claims 1-19 are presented for 
examination.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The arguments filed on 12/8/2020 regarding claims 1 and 15 are considered persuasive. Accordingly, the prior fails to disclose:
i. a battery module as recited in claim 1, comprising: 
a plurality of battery cells; 
a printed circuit board; 
a radio frequency identification tag; and 
a radio frequency receiver on the printed circuit board, wherein the radio frequency 
identification tag is attached to at least one of the battery cells and is configured to measure a temperature of the at least one battery cell to which it is attached, wherein the radio frequency identification tag is a passive radio frequency identification tag configured to harvest energy supplied by the radio frequency receiver and to wirelessly send temperature signals within an operating range limited to a short distance, the temperature signals corresponding to the temperature of the at least one battery cell measured by the radio frequency identification tag that is attached thereto, wherein the radio frequency receiver is configured to wirelessly supply energy to the radio frequency identification tag and to receive the temperature signal sent by the radio frequency identification tag, and wherein 
ii. a method for measuring a temperature of a battery cell of a battery module, the battery module comprising a plurality of battery cells, a radio -4-frequency identification tag, a printed circuit board, and a radio frequency receiver on the printed circuit board, the radio frequency identification tags being attached to at least one of the battery cells, the radio frequency receiver being arranged such that the radio frequency identification tag is located within a short distance to the radio frequency receiver, the method comprising: 
wirelessly supplying energy via an electromagnetic field by the radio frequency receiver; 
wirelessly harvesting energy from the electromagnetic field by the radio frequency identification tag; 
measuring, by the radio frequency identification tag, a temperature of the at least one battery cell to which it is attached; 
wirelessly sending, by the radio frequency identification tag, a temperature signal within an operating range of the radio frequency identification tag that is limited to the short distance; and 
receiving, by the radio frequency receiver, the temperature signal sent by the radio frequency identification tag, in the operation range within which the radio frequency receiver is arranged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887